Citation Nr: 0844772	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	James W. Richgels, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which entitlement to SMC based 
on the need for aid and attendance of another or by reason of 
being housebound was denied.

In March 2007, the Board issued a decision denying an 
entitlement to SMC on the basis of the need for regular aid 
and attendance of another person or by reason of being 
housebound.  The veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court granted a joint motion for remand, vacating 
the March 2007 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the August 2008 joint motion this case is 
remanded for additional VA examination to determine 
specifically whether the veteran's service-connected 
disabilities of arterial hypertension associated with chronic 
neprhotic syndrome and chronic renal failure with end stage 
renal disease render him housebound or with the need for 
regular aid and attendance of another person.  

Accordingly, the claim is REMANDED for the following:

1.  Schedule the veteran for examination 
by the appropriate medical 
professional(s) to determine the nature 
and extent of his service connected and 
nonservice connected conditions.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, the joint remand, 
and the previous January 2005 and May 
2004 VA examinations must be provided to 
the examiner(s) in conjunction with the 
examination(s).

The examiner(s) are asked to provide the 
following opinion:

Is it as least as likely as not that the 
veteran's service-connected chronic 
nephritic syndrome and chronic renal 
failure, end stage renal disease, and 
arterial hypertension associated with 
chronic nephrotic syndrome, chronic renal 
failure, end stage renal disease render 
him housebound or with the need for 
regular aid and attendance of another 
person or, 

In the alternative, is it at least as 
likely as not that the veteran is 
rendered housebound or with the need for 
regular aid and attendance of another 
person by any or all of his service-
connected disabilities, as opposed to 
nonservice-connected disabilities.

The examiner(s) must provide a complete 
rationale for all opinions expressed.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for SMC on the basis of 
the need for regular aid and attendance 
of another person or by reason of being 
housebound, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




